PER CURIAM.
Appellant challenges the denial of his rule 3.800(a) motion to correct sentence. We affirm in all respects, except Appellant’s claim that the sentences on counts one and four should be concurrent, rather than consecutive. As the State acknowledges, these two counts arose from the same criminal episode; consequently, the minimum mandatory sentences on these counts should run concurrently. Palmer v. State, 438 So.2d 1 (Fla.1983). On remand, the trial court shall correct the judgment to reflect that the sentences on these counts shall be served concurrently. Appellant need not be present.
AFFIRMED AND REMANDED.
PALMER, TORPY and EVANDER, JJ., concur.